United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVAIATION ADMINISTRATION,
Miami, FL Employer
__________________________________________
Appearances:
Lisa Varughese, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0026
Issued: October 27, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On September 9, 2020 appellant filed a timely appeal from an April 15, 2020 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards assigned Docket No. 20-1595.
On October 6, 2020 appellant, through counsel, filed a duplicate appeal from the same
April 15, 2020 nonmerit decision. The Clerk of the Appellate Boards inadvertently assigned that
appeal Docket No. 21-0026.
The Board has duly considered the matter and concludes that, since there are now two
docket numbers assigned for a review of the same OWCP’ decision, one of the docket numbers

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

must be dismissed. As the Clerk of the Appellate Boards inadvertently assigned Docket No. 210026 to appellant’s second appeal request, this docket number shall be dismissed.2 Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0026 is dismissed.
Issued: October 27, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

2

On April 21, 2021 the Board issued a decision in Docket No. 20-1595 affirming OWCP’s April 15, 2020 decision.
See Docket No. 20-1595 (issued April 21, 2021).

2

